department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list number legend individual a individual b employer d plan x plan y ira dear this is in response to your date request for a private_letter_ruling as supplemented by correspondence dated date date and date concerning the tax treatment of certain transactions relating to individual a's interest in the above named plans the following facts and representations have been submitted in support of your ruling_request individual a was an active employee though not a owner within the meaning of sec_416 of employer d until the time of his death on date at the age of employer d is the sponsor and administrator of both plan x and plan y as an employee of employer d individual a was a participant in both plan x and plan y until the time of his death under the terms of each plan if a participant dies before his required_beginning_date a beneficiary who is entitled to distributions as a result of the participant's death is required to receive a lump sum distribution of the participant's entire account balance on or before december of the calendar_year that contains the fifth anniversary of the participant's death tis represented that plan x and plan y were at all times in compliance with sec_401 of the internal revenue cade the documentation you submitted with your ruling_request indicates that individual b had a one-quarter beneficial_interest in the amounts standing to individual a’s account under plans x and y shortly before his death individual a established an ira ira in his name pursuant to a beneficiary designation timely signed individual a named individual b individual a's son as the beneficiary of ira immediately thereafter individual a executed and delivered to the trustee of plan x and plan y written instructions to liquidate the assets in both accounts and effect a trustee-to-trustee transfer of one quarter of the funds to ira the balance of which was to be transferred equally to three other iras not the subject of this ruling_request for the benefit of individual a’s other children individual a's authorized representative has presented a copy of those written instructions as well as supplemental documentation that establishes that prior to his death individual a had completed all steps necessary to effect such rollover and that the complete_liquidation of all of his assets in both plan x and pian y required no further action on his part ira document which demonstrates that the ira has no provision inconsistent with the exception to the five-year rule_of sec_401 in addition individual a’s authorized representative has submitted a copy of the pursuant to the instructions given by individual a the trustee of plan x and plan y began to liquidate all assets in individual a’s accounts and effect the requested transfer documentation prepared by the trustee confirms that the majority of individual a’s assets in the above named plans had been liquidated prior to individual a’s death and that the pro_rata share of the funds were in fact within two days of being transferred to the custodian of ira before all the assets could be liquidated and the relevant portion subsequently directly transferred rolled over to ira however individual a died based on the foregoing you request the following rulings pursuant to sec_401 of the code the terms of the plans and the participant distribution election forms signed by individual a the transfer of the pro tata share of individual a's accounts under plan x and plan y to ira will be a direct trustee-to-trustee transfer that will qualify as a rollover by individual a under sec_402 of the code individual b as the identifiable beneficiary of ira will not be required to include in income for federal_income_tax purposes during the year of transfer any portion other than any required distributions under sec_401 of individual a’s interest in plan x or plan y that is transferred to ira under the exception to the five-year rule contained in sec_401 of the code distributions from ira may be made starting in either or a calendar_year subsequent to the year after the year of transfer over the life expectancy of the designated_beneficiary individual b with respect to your ruling_request code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_retirement_plan under sec_401 a of the code is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid code sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives ar joint life expectancies of the employee and the employee's designatéd beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 and c any hardship_distribution described in sec_401 code sec_402 defines an eligible_retirement_plan as i ii an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust and iv an annuity plan described in sec_403 code sec_401 a a provides in short that a plan qualified within the meaning of code sec_401 must provide that a distributee of an eligible_rollover_distribution must be given the option of having such distribution transferred by means of a trustee-to-trustee transfer to an eligible_retirement_plan code sec_401 provides that subparagraph a shall apply only to the extent that an eligible rollover transfer would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 code sec_401 provides that for purposes of sec_401 the term eligible_rollover_distribution has the meaning given by sec_402 sec_402 refers to sec_402 code sec_401 provides generally that for purposes of sec_401 a the term eligible_retirement_plan has the same meaning given such term by sec_402 sec_1_401_a_31_-1 of the income_tax regulations question answer a-3 provides generally that a direct_rollover that satisfies sec_401 is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of the distributee a direct_rollover may be accomplished by any reasonable means of direct payment to an eligible_retirement_plan reasonable means of direct payment include for example a wire transfer or the mailing of a check to the eligible_retirement_plan q a a-3 also provides in relevant part that in the case of an eligible_retirement_plan that does not have a trustee such as a custodial individual_retirement_account or an individual_retirement_annuity the custodian of the plan or issuer of the contract under the plan as appropriate should be substituted for the trustee for purposes of this q a-3 and q a-4 of this section code sec_401 and ii and a c provide that the entire_interest of each employee under a plan to which the required_minimum_distribution rules apply must be distributed no later than than april of the calendar_year following the calendar_year in which the individual attains age the required_beginning_date or in general must be distributed beginning not later than the required_beginning_date in accordance with regulations ovér the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary under sec_401 and ii an employee's required_beginning_date is the later of the date under the above paragraph or the year in which the employee retires provided that the employee is not a owner as defined in sec_416 with respect to the plan_year ending in the calendar_year in which the employee attains age code sec_401 provides in summary that where an employee dies before distribution of an employee's interest has begun in accordance with subparagraph a ii required distributions to the employee’s designated_beneficiary may be paid over the designated beneficiary's life or life expectancy as fong as distributions begin no later than year after the date of the employee's death the proposed_regulations under sec_1_401_a_9_-1 provide that distributions to a designated_beneficiary may begin no later than december of the calendar_year following the calendar_year after the date of the employee's death and stiil comply with sec_401 notice_89_42 1989_1_cb_683 provides in relevant part that a participant in a qualified_retirement_plan who is not a 5-percent_owner may delay receiving required distributions until april of the calendar_year in which he retires code sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee regulation sec_1_401_a_9_-1 q a d-2a a of the proposed income_tax regulations states in part that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is not an individual such as the employee's estate may not be a designated_beneficiary sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 a and the incidental death_benefit requirements of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained with respect to your first ruling_request while the information submitted substantiates that individual a prior to his death had taken every step which he could take to effectuate the intended trustee-to-trustee transfer of a portion of the amounts standing to his credit under plans x and y to ira although nat explicitly stated in either code sec_402 code sec_401 a or the regulations promulgated thereunder a valid rollover even if intended to be accomplished as a direct transfer as that term is defined in code sec_401 necessitates the actual transfer of plan assets occur during the lifetime of the employee for whose benefit the plan account is maintained and for whose benefit the ira is established as noted above said actual transfer did not occur with respect to individual a’s interests in plans x and y the actual transfer of the assets did not take place prior to his death thus with respect to your first ruling_request we conclude as follows the rollover requirements of code sec_402 have not been satisfied and fhe proposed transfer of assets from plans x and y to ira would not qualify as a direct trustee- to-trustee transfer as that term is defined in code sec_401 with respect to your second ruling_request and consistent with the above if a portion of the amounts standing to individual a’s credit under plans x and y are transferred to ira the individual entitled to receive said amounts which the documentation submitted indicates would be individual b will be required to include them in income pursuant to code sec_402 as amounts distributed from a qualified_retirement_plan not subject_to rollover during the calendar_year in which said amounts are distributed from the plans and payable to said recipient with respect to your third ruling_request because the transfer of assets from plan x and plan y to ira will not qualify as a direct trustee-to-trustee transfer under sec_401 and sec_402 and therefore are not eligible for the exception to the five-year rule found at sec_401 this ruling has no significance this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ohn c va lert ie jol riddle jr acting manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of letter
